Chief Judge Vaughn
dissenting.
I regard defendant’s dealings with the court officials in the State of Tennessee as being in the nature of a plea bargain. I am confident he knew what he was doing every minute and made his decision in the cold light of reason. He was no frightened innocent who was led to talk by overreaching promises of law enforcement officials in Tennessee.
In Tennessee he could have been sentenced as a habitual criminal and possibly received a life sentence on probation. According to his testimony, in exchange for his promise to cooperate with law enforcement officers from North Carolina and other states, it was agreed that he would not be sentenced as a habitual felon but would be placed on probation. The State of Tennessee kept the bargain. He, a professional criminal who had pursued his career in several states over a long period of years, was allowed *516to “walk away.” By his own admission at the sentencing hearing in this case he had “burglarized over a hundred banks” and was guilty of numerous other burglaries, larceny, auto theft, unlawful possession of stolen state bank currency, causing several illegal explosions and other crimes. He testified that at least one reason for his cooperation with the Tennessee authorities was that he had “decided to start living for God, and when you start living for Jesus Christ and believe in Jesus Christ, if he tells you to do something, you have to do it whether you want to or not. And I had a great desire to help society correct a lot of things that I did in the past.” After he was saved in a prison in Terre Haute, Indiana, he returned to crime only briefly to raise money to help defend his daughter on a capital charge. After that was over, he went to Tennessee and “told them everything I did.” He even helped the officials there make a training film for the police. He demonstrated methods he used to commit a number of different crimes with the hope that it would help the police in crime prevention.
No one contends defendant was promised any help on the North Carolina case. Indeed, he was assured by the North Carolina authorities that he would be prosecuted. Although he was probably as aware of his “rights” as the officers, before he made his statement to the North Carolina officers he was fully advised of all his constitutional rights and understandingly waived them and confessed. No one promised him anything or did anything to generate any hope that he could expect any relief on the criminal charges to which his confession related.
In sum, defendant was promised nothing, either by the Tennessee officials or those from North Carolina that could possibly indicate the slightest chance that a false confession to the North Carolina crimes was generated by the conduct of the officials. Instead, I believe he made a plea bargain in Tennessee under the terms of which he received a lighter sentence in exchange for, among other things, a confession to crimes committed in North Carolina. This is not coercion in the constitutional sense. I would admit the confession.